Citation Nr: 1534985	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a pulmonary disorder, to include asbestosis and chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a pulmonary disorder, to include asbestosis.

3. Entitlement to service connection for COPD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to June 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a June 2015 hearing conducted at the RO. A transcript of the hearing is of record.

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2002 rating decision denied the Veteran's claim of entitlement to service connection for COPD.  The Veteran did not file a notice of disagreement with this rating decision.  

2. Evidence received since the December 2002 rating decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for a pulmonary disability, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.

3. It is at least as likely as not that the Veteran's diagnosed bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening is caused by or the result of in-service exposure to asbestos.


CONCLUSIONS OF LAW

1. The December 2002 rating decision that denied the Veteran's claim of entitlement to service connection for COPD is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the December 2002 rating decision in connection with Veteran's claim of entitlement to service connection for a pulmonary disorder, to include asbestosis and COPD, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claims addressed in below have been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. Claim to Reopen

The Veteran claims entitlement to service connection for a pulmonary disorder, to include asbestosis and COPD.  Prior to the denial that gave rise to this appeal, a claim for entitlement to service connection for COPD was denied by the RO in a December 2002 rating decision.  The Veteran did not file a notice of disagreement in regards to that rating decision.  Therefore, the December 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The evidence received since the December 2002 rating decision includes VA treatment records, a VA examination report, non-VA treatment records, and statements by the Veteran.  Significantly, a January 2012 statement of Dr. L.C.R. indicates a diagnosis of bibasilar interstitial fibrosis due to asbestosis related to occupational exposure to asbestos.  The Board concludes that this opinion is new and material evidence with respect to the issue of entitlement to service connection for a pulmonary disorder, to include asbestosis and COPD.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a nexus between bibasilar interstitial fibrosis due to asbestosis and in-service asbestos exposure.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a pulmonary disorder must be reopened.

II. Claim for Service Connection

The Veteran claims entitlement to service connection for a pulmonary disorder, to include asbestosis and COPD.  He asserts his lung disorders are the result of exposure to asbestos while serving on U.S. Navy ships during active duty service.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
In regards to a present disability, a November 2009 VA examiner indicated a review of the medical record does not support a diagnosis of asbestosis.  The examiner provided a diagnosis of COPD due to smoking.  Alternatively, the Veteran has a history of a diagnosis of asbestosis outside of VA.  An August 1998 report by Dr. R.H. indicates findings consistent with asbestosis and consistent with asbestosis related disease.  A March 2003 report from the same doctor shows an impression of bilateral interstitial fibrosis consistent with asbestosis.  Also, more recently, a January 2012 statement by a Dr. L.C.R., following a review of the results of an October radiograph, provides a diagnosis of bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening.    

Turing to an in-service injury, the Veteran served on board the U.S.S. Intrepid.  He notes that he had to sleep in a storeroom where he was exposed to asbestos as well as had to perform ship repairs using asbestos.  As asbestos was still widely used on Navy ships during the Veteran's active duty service, the Veteran's assertion of asbestos exposure is found credible.  Thus, it is conceded the Veteran was exposed to asbestos during active duty service.

Finally, the January 2012 statement of Dr. L.C.R. provides a nexus between the provided diagnosis of bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening and in-service exposure to asbestos.  In his conclusion, Dr. L.C.R. notes his diagnosis is made "[i]n the presence of a significant occupational exposure history to asbestos dust, and latency period ... ."  The Board finds this indicates, at worst, it is at least as likely as not that the Veteran's diagnosed bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening is related to in-service asbestos exposure.

Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a pulmonary disorder, to include asbestosis and COPD, is reopened.

Entitlement to service connection for bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening is granted.


REMAND

The Board notes that during his Board hearing the Veteran indicated that a doctor had told him that his COPD is caused by his asbestosis and that written evidence of such could be found in the record.  June 2015 Board Hearing Trans. p. 6, 10.  Following a review of the record, to the extent the Veteran's diagnosed COPD represents a separate condition from bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening, the Board cannot find an opinion or diagnosis indicating a nexus with asbestosis.  As such, the Board finds it necessary to obtain an opinion that addresses the possible relationship between the Veteran's now service connected bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening and COPD.
VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran is now service connected for a pulmonary condition and the Veteran asserts a doctor has told him his COPD is secondary to that condition, the Board finds it necessary for him to be provided a VA examination to address the possible relationship.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the possible relationship between the Veteran's service connected bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening and COPD.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.   The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's COPD is proximately due (caused by) to the Veteran's service connected bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening?

b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's COPD has been aggravated beyond its normal progression by the Veteran's service connected bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


